UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2043



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HERMAN E. GREER; HERMAN E. GREER, Trustee of
Greer Farm Trust,

                                            Defendants - Appellants,

          and


HELEN   G.  MCKINNEY;   HELEN  G.   MCKINNEY,
Executrix of the Estate of Elise Greer; STATE
OF NORTH CAROLINA; TRANSYLVANIA COUNTY; LISA
GREER WHITMIRE; TIMOTHY C. WHITMIRE, Trustee
of Greer Farm Trust,

                                                         Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-223-1)


Submitted:   April 21, 2006                  Decided:   May 24, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Herman E. Greer, Appellant Pro Se.    Teresa Ellen McLaughlin;
Patricia McDonald Bowman, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Herman E. Greer appeals the district court’s orders

holding that Transylvania County, North Carolina, and the State of

North Carolina have valid tax liens against a one-acre tract of

land in Transylvania County; reducing a tax assessment against

Greer to judgment and entering judgment for the United States in

the amount of $320,544 plus interest; ordering foreclosure on and

sale of the one-acre tract; and finding, after trial, that a

twenty-acre tract of land conveyed to the Greer Farm Trust cannot

be used to satisfy Greer’s tax liabilities. We have considered the

arguments raised by Greer and find them to be without merit.

Because the assessment against Greer for tax year 1989 erroneously

included $67,000 used to purchase the twenty-acre tract, the matter

is remanded for the sole purpose of recalculating the income

ascribed to Greer for the year 1989, recomputing the tax assessment

for that year, and recomputing the total judgment against Greer.

We accordingly affirm in part and vacate and remand in part.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                      VACATED AND REMANDED IN PART




                              - 3 -